 Case 19-01720      Doc 10   Filed 01/07/20 Entered 01/07/20 21:15:13             Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 15317-IAN-DE-033916414
                                          Bankruptcy Case Number: 19-01720


                                                         15317-IAN-DE-033916414




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 7, 2020, at 7:40 o'clock AM PST, Pamela Arensdorf
completed a course on personal financial management given by internet by
Access Counseling, Inc., a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Northern District of Iowa.




Date:   January 7, 2020                   By:      /s/Eunice Francia


                                          Name: Eunice Francia


                                          Title:   Counselor
